DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 12/09/21. Claim 13 has been amended, claims 16-18 have been canceled and no new claims have been added. Claims 1-12 remain withdrawn. Claims 13-15 and 19 remain under examination on the merits. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Raincrow on 01/31/22.

The application has been amended as follows: 
Withdrawn claims 1-12 have been canceled. 

                                               Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of reference because the prior art does not teach or 
Applicants have persuasively argued “evidence of unexpected results for the claimed formulation. Specifically, Applicant has demonstrated that ACC HCl in water at a pH from 2.75 to 8.5 results in an unstable formulation. See, Example 1 of the Instant Specification demonstrating that ACC HCl in water at a pH from 2.75 to 8.5 results in precipitates and compare to ACC HC] dissolving in water at a pH above 9.0. Unexpectedly, the only surfactant capable of dissolving ACC HCl in water at a pH from 2.75 to 8.5 is polyoxyethylene alkyl ether phosphate with a degree of ethoxylation of 5 to 6 moles. See, Example 5 of the Instant Specification. Even more unexpected is that polyoxyethylene alkyl ether phosphate with a degree of ethoxylation of 5 to 6 moles only dissolves ACC HCl in water at a pH from 2.75 to 8.5 when the polyoxyethylene alkyl ether phosphate with a degree of ethoxylation of 5 to 6 moles is at a concentration of about 2.5% w/w” (See Remarks, page 5). 

Claims 13-15 and 19 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                          /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616